ORDER

BRYSON, Circuit Judge.
The court considers whether Nikken USA, Inc.’s appeal and K Mart Corporation’s cross-appeal should be dismissed without prejudice to reinstatement upon completion of K Mart’s bankruptcy proceedings or the lifting of the stay in bankruptcy court.
Upon consideration thereof,
IT IS ORDERED THAT:
The appeals are dismissed with Nikken and K Mart reserving the right to reinstate their appeals on notice to the clerk within 30 days of the completion of K Mart’s bankruptcy proceedings or the lifting of the stay in bankruptcy court, whichever occurs first.